Citation Nr: 0637707	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to an initial compensable rating for 
cholesteatoma, right ear.

3.  Entitlement to an initial compensable rating for 
perforated tympanic membrane, right ear.

4.  Entitlement to an initial compensable rating for hearing 
loss, right ear.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.  


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

An August 2006 VA Form 21-4138 filed by the veteran included 
a claim for service connection for tinnitus.  The record does 
not suggest that the RO has addressed this issue, and it is 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case before 
a decision can be issued on the merits of the veteran's 
claims.  Further development would ensure that his due 
process rights, including those associated with the duties to 
notify and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

The veteran indicated in an August 2006 statement in support 
of claim that he is in receipt of Social Security 
Administration (SSA) disability benefits, in part for his ear 
disabilities.  No request for records from the SSA has ever 
been made.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file before a 
decision is rendered on the veteran's claim for entitlement 
to service connection for hearing loss, left ear.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board granted service connection for postoperative 
residuals of right ear perforated tympanic membrane and 
cholesteatoma in June 2004.  A September 2004 rating decision 
assigned separate noncompensable evaluations effective 
October 8, 2002 for the right ear perforated tympanic 
membrane and cholesteatoma.  In several statements - 
including ones filed in October and November 2004 that 
specifically indicate a desire to appeal the initial ratings 
assigned -- the veteran voiced his disagreement with the 
noncompensable ratings.  See VA Forms 21-4138 dated October 
2004 and November 2004; July 2005 and November 2005 
statements in support of claim.  

Service connection for hearing loss, right ear, was granted 
with a noncompensable evaluation effective October 8, 2002.  
See June 2006 rating decision.  The veteran submitted a 
timely notice of disagreement (NOD) in August 2006, noting 
that he disagreed with the noncompensable evaluation.  

The record before the Board does not show that the RO has 
issued a statement of the case (SOC) concerning the initial 
ratings assigned in September 2004 for the right ear 
cholesteatoma and perforated tympanic membrane, and in June 
2006 for the right ear hearing loss.  When an appellant files 
a timely NOD and there is no SOC issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999.

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

2.  Issue a SOC concerning the notice of 
disagreement filed with the initial 
noncompensable ratings assigned in 
September 2004 for cholesteatoma and for 
perforated tympanic membrane of the right 
ear.  Inform the veteran that a timely 
substantive appeal must be filed to 
perfect his appeal as to this issue.  

3.  Issue a SOC concerning the notice of 
disagreement filed with the initial 
noncompensable rating assigned in June 
2006 for right ear hearing loss.  Inform 
the veteran that a timely substantive 
appeal must be filed to perfect his 
appeal as to this issue.  

4.  If additional evidence is received 
concerning the claim for service 
connection for left ear hearing loss, 
then readjudicate that claim.  If it 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
